Dear Ms. Truly:
You requested the opinion of this office concerning two questions, namely:
             1. Are monies or proceeds collected and deposited in the employment security administration fund exempt from appropriation and approval for expenditure by the Legislature under LSA-Const. Art. 7, § 9?
             2. Are special assessment payments credited to a special account of the employment security administration fund or its successor under LSA-R.S.  23:1532.1(B)(2) exempt from appropriation and approval for expenditure by the Legislature?
In answer to both of your questions, Article VII, Section 9(A) of the Louisiana Constitution provides in pertinent part that "[a]ll money received by the state or by any state board, agency, or commission shall be deposited immediately upon receipt in the state treasury, except that received . . . by the employment security administration fund or its successor. . ." Thus, the monies deposited into or credited to the Employment Security Administration Fund are not required to be deposited in the state treasury. The provisions of Article III, Section 16(A) and Article VII, Section 10(C), which prohibit monies from being withdrawn from the state treasury except through an appropriation, are inapplicable to monies which are not in the state treasury. See, Firefighters' Retirement System v.Landrieu, 572 So. 2d 1175 (La.App. 1st Cir. 1990).
Trusting this adequately responds to your request, I remain
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: _______________________ MARTHA S. HESS Assistant Attorney General
RPI:MSH: jv/95-247/truly.lab
Ms. Gayle F. Truly, Secretary Dept. Of Labor P.O. Box 94094 Baton Rouge, LA 70804-9094
DATE RECEIVED: JUNE 9, 1995
DATE RELEASED:
MARTHA S. HESS, ASSISTANT ATTORNEY GENERAL